Per Curiam,
The appeal in this case was from an order confirming the report of a referee appointed to state an account between partners. Upon the argument of the appeal in this court it appeared that there was a material matter as to which there was no distinct finding, and the case was recommitted to the referee. On all other questions the opinion of the court was expressed in the order filed in which it was said : “ In this case we have not discovered error in connection, with any question of fact or of law that was raised and passed upon below. On the material question of fact, as to whether Dick advanced for Huidekoper in the nature of a loan 3,000 shares of the capital stock of the Pittsburg, Shenango & Lake Erie Railroad *449Company, in what is known as the Carnegie deal, there is no distinct finding, and the record is remitted with direction that the court recommit the case to the referee, that he may pass upon, subject to its review, this one question, on the evidence already taken before him.” The referee, after a careful consideration of this question, reported that Dick had not advanced stock for Huidekoper, and his report was confirmed by the court of common pleas. The only open question in the case is one of fact as to the correctness of the referee’s finding. ~We see nothing in the evidence that would warrant a reversal of the decree.
The decree is affirmed.